Title: To Benjamin Franklin from Jacques Necker, 26 June 1780
From: Necker, Jacques
To: Franklin, Benjamin


Paris Le 26. Juin 1780.
J’ai reçu, Monsieur, avec la Lettre que vous m’avez fait l’honneur de m’écrire le 19. de ce mois les deux memoires qui y étoient joints. L’un concerne M.M. Bondfield Haywood et Compe. qui demandent la Permission d’envoyer aux Isles Françoises deux de leurs Navires sous Pavillon Americain. Ces Négociants m’avoient déja présenté cette Demande, Je leur ai marqué le 12. de ce mois qu’il falloit un Passeport dans cette Circonstance et qu’ils devroient pour l’obtenir s’addresser à M. De Sartines. Le second mémoire est relatif à M.M. P. French et neveu de Bordeaux: ces Négociants se plaignent d’une saisie de 9. Boucauts de Tabac manquant à la Cargaison portée par les connoissements du Navire la Pedggy; ils m’avoient également fait passer leurs Représentations. J’ai chargé les Fermiers Gx. [Généraux] de me rendre Compte de l’affaire, J’attends leur reponce pour donner une Décision et je ne manquerai pas de vous en faire part.
J’ai l’honneur d’etre avec un sincere attachement, Monsieur, votre très humble et très obeissant Serviteur
(signé) Necker
M. Franklin.
